     Case 1:17-cr-00242-NONE-SKO Document 41 Filed 12/04/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                      No. 1:17-cr-00242-NONE-SKO
12                       Plaintiff,
13            v.                                        ORDER DIRECTING PETITIONER TO FILE
                                                        FINANCIAL AFFIDAVIT FORM
14       THOMAS LEE CROW
                                                        (Doc. No. 28)
15                       Defendant.
16

17           On July 16, 2018 Thomas Lee Crow pled guilty to aiding and abetting an animal fighting

18   venture in violation of 7 U.S.C. § 2156(a)(1) and 18 U.S.C. §§ 2, 49(a). (Doc. Nos. 13; 31 at 6.)

19   On December 17, 2018, the previously assigned district judge sentenced defendant to 24 months

20   in the custody of the Bureau of Prisons. (Doc. Nos. 22; 28 at 79.) Defendant was ordered to

21   surrender to the custody of the Bureau of Prisons by February 25, 2019. (Doc. No. 23 at 2.)

22   Petitioner has since been released from the custody of the Bureau of Prisons.1

23           On April 2, 2019, defendant filed the instant motion seeking to vacate, set aside, or correct

24   his sentence pursuant to 28 U.S.C. § 2255. (Doc. No. 28.) In his pro se motion, defendant

25   identifies three possible grounds for relief. (See id.) The instant order addresses only defendant’s

26   claim of ineffective assistance of counsel based upon his attorney’s alleged failure to discuss with

27
     1
       Bureau of Prisons, Inmate Locator, https://www.bop.gov/mobile/find_inmate/
28   byname.jsp#inmate_results (enter “Thomas Lee Crow”).
                                                     1
     Case 1:17-cr-00242-NONE-SKO Document 41 Filed 12/04/20 Page 2 of 4


 1   him the filing of an appeal following his sentencing. (Id. at 4.) Defendant contends that on the

 2   date of sentencing, his attorney refused to speak with him about a possible appeal outside the

 3   courtroom. (Id.) Defendant avers that his attorney never discussed with him the “pros and cons

 4   of an appeal at all.” (Id.)

 5           On July 2, 2019, defendant’s former counsel, Brian C. Andritch, filed a motion to

 6   withdraw as defendant’s counsel. (Doc. No. 32.) On July 18, 2019, the then-assigned district

 7   judge granted that motion. (Doc. No. 36.) On May 23, 2019, the previously assigned judge

 8   ordered the government to respond only to petitioner’s ineffective assistance of counsel claim.

 9   (Doc. No. 29.) On July 2, 2019, the government filed its opposition, arguing that defendant

10   knowingly and voluntarily entered a guilty plea and acknowledged that he waived his right to

11   appeal and collaterally attack his plea and sentence. (Doc. No. 33 at 3.) Further, the government

12   argued that defendant’s collateral attack waiver bars his claim that his attorney failed to discuss

13   with him the filing of an appeal following his sentencing. (Id. at 5.)

14           On July 2, 2019, attorney Andritch separately filed an unsworn declaration in which he

15   stated that he met with defendant at his office to discuss the plea agreement in defendant’s case.

16   (Doc. No. 34 ¶ 4.) Attorney Andritch also declared that he reviewed the entire plea agreement

17   with defendant and that defendant signed the plea agreement in his presence. (Id. ¶¶ 5–6.)

18   Attorney Andritch notes the “plea agreement specifically states that Defendant agreed to give up

19   his appellate rights.” (Id. ¶ 7.) Andritch asserts in his declaration that he

20                   ha[s] not refused to consult with Defendant since sentencing. After
                     sentencing, [he] had text conversations with Defendant regarding
21                   questions he had about his sentence. On February 22, 2019, [he]
                     personally met with Defendant and his wife in [Andritch’s] office to
22                   address any questions [defendant] may have.
23   (Id. ¶¶ 8–10.) The declaration does not address the nature of defendant’s questions. (See

24   generally id.) Attorney Andritch avers that he advised defendant that the court was not bound by

25   the terms of the plea agreement. (Id.) He also states that he discussed his strategy at sentencing

26   to “focus on the positives in Defendant’s life, such as his stable employment and long marriage,”
27   and not defendant’s participation in “cock fighting because [Andritch] believed it was an

28   impossible argument and that [Andritch] could never overcome societies [sic] negative feelings
                                                         2
     Case 1:17-cr-00242-NONE-SKO Document 41 Filed 12/04/20 Page 3 of 4


 1   regarding cock fighting.” (Id. ¶ 13.) Finally, attorney Andritch represents that defendant agreed

 2   with that strategy. (Id.)

 3           On August 7, 2019, defendant filed a request for appointment of counsel in connection

 4   with his § 2255 motion and a motion for extension of time to file a reply. (Doc. No. 37.) On

 5   August 23, 2019, the previously assigned district judge denied defendant’s motion for

 6   appointment of counsel, while granting defendant an extension to file his reply by October 23,

 7   2019. (Doc. No. 38.) However, defendant never filed a reply.

 8           It remains unclear from defendant’s allegations in his petition and from attorney

 9   Andritch’s declaration whether counsel did or did not fail to consult with defendant about the

10   possible filing of a notice of appeal following his sentencing. Out of an abundance of caution, the

11   court concludes that an evidentiary hearing is warranted here only with respect to defendant’s

12   allegation that his attorney refused to speak with him about a possible appeal.2 See Garza v.

13   Idaho, — U.S. —, 139 S. Ct. 738, 742 (2019) (“[W]hen an attorney’s deficient performance costs

14   a defendant an appeal that the defendant would have otherwise pursued, prejudice to the

15   defendant should be presumed ‘with no further showing from the defendant of the merits of his

16   underlying claims,’ . . . regardless of whether the defendant has signed an appeal waiver.”); Roe

17   v. Flores-Ortega, 528 U.S. 470, 478, 480, 484 (2000) (“We instead hold that counsel has a

18   constitutionally imposed duty to consult with the defendant about an appeal when there is reason

19   to think either (1) that a rational defendant would want to appeal (for example, because there are

20   nonfrivolous grounds for appeal), or (2) that this particular defendant reasonably demonstrated to
21   counsel that he was interested in appealing.”).

22           If an evidentiary hearing is warranted in a § 2255 habeas proceeding, an indigent

23   defendant is entitled to the appointment of counsel. Rule 8(b), Rules Governing Section 2255

24   Cases in the U.S. District Courts (amended Dec. 1, 2019). In order to determine whether

25   defendant qualifies to have counsel appointed under 18 U.S.C. § 3006A, the court directs

26   /////
27
     2
       In scheduling the evidentiary hearing, the court expresses no opinion as to the merits of
28   petitioner’s claim for relief under § 2255.
                                                       3
     Case 1:17-cr-00242-NONE-SKO Document 41 Filed 12/04/20 Page 4 of 4


 1   him to file a CJA 23 Financial Affidavit Form if he wishes to have counsel appointed on his

 2   behalf.

 3             Accordingly,

 4      1. The Clerk of Court is directed to serve this order on defendant Thomas Lee Crow by mail

 5             at 6890 West Clinton Avenue, Fresno, California 93723;

 6      2. The Clerk of Court is directed to update the docket with defendant’s current address and

 7             also serve defendant with the CJA 23 Financial Affidavit Form in addition to this order;

 8      3. Defendant Crow shall file a completed CJA 23 Financial Affidavit Form with the court

 9             within thirty (30) days of service if he wishes to have counsel appointed. Alternatively,

10             defendant shall inform the court in writing within thirty (30) days of service if he wishes

11             to retain his own counsel for purposes of an evidentiary hearing on his motion or file a

12             notice with the court stating that he no longer wishes to pursue relief in this action, in

13             which case the pending § 2255 motion will be dismissed; and

14      4. If defendant wishes to continue to pursue relief on the pending motion, he shall file a

15             notice of change of address with the court confirming his current address, telephone

16             number and email address.

17   IT IS SO ORDERED.
18
        Dated:       December 4, 2020
19                                                         UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                           4
